People v Lynch (2017 NY Slip Op 00570)





People v Lynch


2017 NY Slip Op 00570


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Friedman, J.P., Richter, Saxe, Moskowitz, Kapnick, JJ.


2900 2017/09

[*1]The People of the State of New York, Respondent,
vJohnny Lynch, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York
(Lisa Packard of counsel), and DLA Piper LLP (US), New York
(Marc A. Silverman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Herbert J. Adlerberg, J.H.O. at hearing; Charles H. Solomon, J. at plea and sentencing), rendered April 27, 2010, convicting defendant of criminal possession of a controlled substance in the fourth degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the factfinder's credibility determinations, including the finding that an officer smelled the odor of marijuana emanating from defendant's car during a traffic stop.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK